DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 18 January 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant failed to furnish a statement of relevance or a translation for the Chinese Office Action issued 25 November 2021. It should be noted that Applicant failed to cite any of the references in the corresponding IDS identified by the Chinese Office Action, which the Office interprets as a lack of relevance. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 10-11, 13, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nukaya et al. (JP 201912645 A; hereinafter “Nukaya” ).

	It should be noted that the following citations will be made in reference to the corresponding English language child application to Nukaya et al. (US PGPUB 20190223834 A1) which has appended to the foreign application supplied herewith and is considered a translation of said Japanese application.

With regards to Claim 1, A panel (probe holder 10, see annotated Nukaya FIG. 4) comprising: 
an inner edge (see annotated Nukaya FIG. 4); an 
outer edge opposite the inner edge (see annotation below; Nukaya FIG. 4); and 
a probe holder apparatus (A1; see annotated Nukaya FIG. 4) formed in the panel between the inner edge and the outer edge, the probe holder apparatus having a generally rectangular shape (annotated inner edge having a substantial linear portion and slot A2 adjacent to circular opening A5 illustrates a substantially linear portion where slot A2 meets circular opening A5 defines a substantially rectangular shape) comprising a front outer corner, a rear outer corner, a front inner corner, and a rear inner corner (see annotated Nukaya FIG. 4 for identified corners), the probe holder apparatus comprising: 
a slot extending from a center of the probe holder apparatus through the outer edge of the panel (slot A2 & circular opening A5 together form a slot extending from the center of the probe holder; see Nukaya FIG. 4); 
at least one surface (bottom surface 12 and annotated inner surface of tube 13 are both configured to receive a probe, see Nukaya FIG. 4) within the probe holder apparatus configured to receive a body of an ultrasound probe, the at least one surface having a diameter (bottom surface 12 and the annotated inner surface have a substantially rectangular shapes and thus characteristically define a diameter); and 
a cable guide (cable receiver 14; see Nukaya FIG. 4) comprising an inclined surface protruding from the front outer corner of the probe holder apparatus (see annotated Nukaya FIG. 4 for inclined surface protruding from front outer corner).

    PNG
    media_image1.png
    627
    773
    media_image1.png
    Greyscale

With regards to Claim 3, wherein the front inner corner and the rear inner corner are rounded corners (front and rear inner corners are clearly rounded, see annotated Nukaya FIG. 4).

With regards to Claim 4, wherein the at least one surface is a plurality of tiered surfaces each having a different diameter (annotated surface of annotated FIG. 4 further includes protrusions  13e, 13f, 13g, 13h which together form diameters D1, D2, D3 which clearly correspond to three distinct tiers, see Nukaya FIGS. 8-9).

With regards to Claim 5, wherein each of the plurality of tiered surfaces is non-continuous (protrusions  13e, 13f, 13g, 13h are discrete protrusions and thus define non-continuous surfaces; see Nukaya FIG. 8).

With regards to Claim 6, wherein the plurality of tiered surfaces comprises a first surface (see annotated Nukaya FIG. 9) having a first diameter (D1, see annotated FIG. 9), a second surface (see annotated FIG. 9) positioned below the first surface and having a second diameter (D2, see annotated Nukaya FIG. 9), and a third surface (see annotated FIG. 9) positioned below the second surface and having a third diameter (D3, see annotated Nukaya FIG. 9), wherein the first diameter is greater than the second diameter and the second diameter is greater than the third diameter (“D2 is smaller than D1 and D3 is smaller than D2,” see Nukaya ¶ [0067]).

    PNG
    media_image2.png
    618
    804
    media_image2.png
    Greyscale


With regards to Claim 7, wherein the cable guide is generally semi-circular (cable receiver 14 is clearly illustrated as having a contoured surface, also FIG. 8 shows corresponding contour lines and fillet lines, as shown below, which clearly illustrate a semi-circular contour, see annotated Nukaya FIGS. 4 & 8).

    PNG
    media_image3.png
    534
    497
    media_image3.png
    Greyscale


With regards to Claim 10, wherein the panel is a side panel of an ultrasound machine (FIG 1 clearly shows panel 13 being mounted to the side of an ultrasound machine 30, see Nayuka FIG. 1).

With regards to Claim 11, An ultrasound machine comprising: 
a display system configured to present an ultrasound image (see annotated Nukaya FIG. 1 for display); 
a control panel comprising a plurality of user input devices configured to receive a user directive (see annotated Nukaya FIG. 1 for control panel, it should be appreciated that the buttons/knobs of the annotated control panel clearly illustrate user input devices); 
an ultrasound probe (probe 20; see annotated Nukaya FIG. 1) comprising:  
a transducer head configured to transmit and receive ultrasound signals (see annotated Nukaya FIG. 1);
a probe body attached to the transducer head (see annotated Nukaya FIG. 1); and 
a probe cord extending from the probe body (CB1, see annotated Nukaya FIG. 1); and 
at least one panel (probe holder 10, see annotated Nukaya FIG. 4 above at the end of the rejection to claim 1) comprising: 
an inner edge facing the control panel (see annotated Nukaya FIG. 4); 
an outer edge opposite the inner edge (see annotated Nukaya FIG. 4); and 
a probe holder apparatus (A1; see annotated Nukaya FIG. 4) formed in the at least one panel between the inner edge and the outer edge, the probe holder apparatus having a generally rectangular shape (annotated inner edge having a substantial linear portion and slot A2 adjacent to circular opening A5 illustrates a substantially linear portion where slot A2 meets circular opening A5, thus together define a substantially rectangular shape) comprising a front outer corner, a rear outer corner, a front inner corner, and a rear inner corner (see annotated Nukaya FIG. 4 for identified corners), the probe holder apparatus comprising: 
a slot extending from a center of the probe holder apparatus through the outer edge of the at least one panel (slot A2 & circular opening A5 together form a slot extending from the center of the probe holder; see annotated Nukaya FIG. 4); 
at least one surface within the probe holder apparatus configured to receive the probe body of the ultrasound probe (bottom surface 12 and annotated inner surface of tube 13 are both configured to receive a probe, see annotated Nukaya FIG. 4), 
the at least one surface having a diameter (bottom surface 12 and the annotated inner surface have a substantially rectangular shape and thus characteristically define a diameter; see annotated Nukaya FIG. 4); and 
a cable guide comprising an inclined surface protruding from the front outer corner of the probe holder apparatus (see annotated Nukaya FIG. 4 for inclined surface protruding from front outer corner).

    PNG
    media_image4.png
    609
    748
    media_image4.png
    Greyscale


With regards to Claim 13, wherein the at least one surface of the probe holder apparatus is a plurality of tiered surfaces each having a different diameter (annotated surface of annotated FIG. 4 further includes protrusions  13e, 13f, 13g, 13h which together form diameters D1, D2, D3 which clearly correspond to three distinct tiers, see Nukaya FIGS. 8-9).

With regards to Claim 14, wherein each of the plurality of tiered surfaces is non-continuous (protrusions  13e, 13f, 13g, 13h are discrete protrusions and thus define non-continuous surfaces; see Nukaya FIG. 8).

With regards to Claim 17, wherein the cable guide is generally semi-circular (cable receiver 14 is clearly illustrated as having a contoured surface, also FIG. 8 shows corresponding contour lines and fillet lines, as shown below, which clearly illustrate a semi-circular contour, see annotated Nukaya FIGS. 4 & 8), the cable guide configured to slidably receive the probe cord of the ultrasound probe when the ultrasound probe is pulled away from the probe holder apparatus (“[T]he cable CB1 extending from the ultrasonic probe 20 is hung on or wound around the cable receiver 14… to suppress the cable CB1 from hanging down and coming into contact with a floor or the like,” i.e. when the probe is not use, it can be hung by cable receiver 14 via cable CB, it should be noted that the intended use of slidably receiving the probe does not impose any limit on the interpretation of the claim, see Nukaya ¶ [0051]-[0052]).

With regards to Claim 20, wherein the inner edge of the at least one panel comprises an attachment device configured to attach the at least one panel to another component of the ultrasound machine (annotated mounting hole for receiving a screw to attach to support member 40 which then gets attached to ultrasonic device 30, see annotated Nukaya FIG. 4, FIG. 2, & ¶ [0033] & [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nukaya as applied to claim 11 above.
With regards to Claim 18, while Nukaya explicitly teaches that the probe holder 10 is detachable and “is attached to the ultrasonic diagnostic device 30 so as to be located on a right side of the ultrasonic diagnostic device 30,” which would lead one of ordinary skill in the art to understand that the probe holder 10 can also be attached to the left side, it does appears that Nukaya is silent to wherein the at least one panel comprises two panels positioned at opposite sides of the control panel. However, two panels positioned at opposite sides of the control panel amounts to a mere duplication of parts without any significance because the additional panel does not present an unexpected result as laid out in MPEP § 2144.04(VI)(B). Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nukaya to provide a panel on the left and right side of the control panel. Doing so would amount to a mere duplication of parts at the least and would provide additional probe holders for stowing more than one probe without an unexpected result produced.

With regards to Claim 19, while Nukaya explicitly teaches that the probe holder 10 is detachable and “is attached to the ultrasonic diagnostic device 30 so as to be located on a right side of the ultrasonic diagnostic device 30,” which would lead one of ordinary skill in the art to understand that the probe holder 10 can also be attached to both the left side and the right side, it does appears that Nukaya is silent to wherein the at least one panel comprises a plurality of the probe holder apparatus, each of the plurality of the probe holder apparatus formed in the at least one panel between the inner edge and the outer edge. However, a plurality of probe holder apparatus formed in the at least one panel amounts to a mere duplication of parts without any significance because the additional panel does not present an unexpected result as laid out in MPEP § 2144.04(VI)(B). Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nukaya to provide a plurality of probe holder apparatuses within a panel. Doing so would amount to a mere duplication of parts at the least and would provide additional probe holders for stowing more than one probe without an unexpected result produced.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nukaya  in view of Mesaros et al. (US PGPUB 20030236463 A1; hereinafter “Mesaraos”).
With regards to Claim 2, Nukaya teaches wherein the slot extends (see annotated Nukaya FIG. 4 which clearly shows slot A2 extending from the center of tube 13 out the outer edge), yet it appears that Nukaya may be silent to wherein the slot extends at an angle from the center of the probe holder apparatus through the rear outer corner of the probe holder apparatus and through the outer edge of the panel. However, Mesaros teaches of an ultrasound system with moveable probe holders (see Mesaros Abstract). In particular, Mesaros teaches of wherein the slot extends at an angle from the center of the probe holder apparatus through the rear outer corner of the probe holder apparatus and through the outer edge of the panel (the cable slot opens at an angle; see Mesaros annotated FIG. 6b below).

    PNG
    media_image5.png
    459
    786
    media_image5.png
    Greyscale

Nukaya and Mesaros are both considered to be analogous to the claimed invention because they are in the same field of ultrasound probe holders. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nukaya to incorporate the teachings of Mesaros to provide an angled cable slot. Doing so would amount to simple substitution of one known element for another to obtain predictable results, i.e. an angled slot providing an ergonomic insertion angle for the user based on their relative position to the probe holder and/or the control panel.
	
With regards to Claim 12, Nukaya teaches wherein the slot of the probe holder apparatus extends (see annotated Nukaya FIG. 4 which clearly shows slot A2 extending from the center of tube 13 out the outer edge), wherein the slot of the probe holder apparatus extends at an angle from the center of the probe holder apparatus through the rear outer corner of the probe holder apparatus and through the outer edge of the at least one panel. However, Mesaros teaches of an ultrasound system with moveable probe holders (see Mesaros Abstract). In particular, Mesaros teaches of wherein the slot of the probe holder apparatus extends (the cable slot opens at an angle; see Mesaros annotated FIG. 6b above).
Nukaya and Mesaros are both considered to be analogous to the claimed invention because they are in the same field of ultrasound probe holders. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nukaya to incorporate the teachings of Mesaros to provide an angled cable slot. Doing so would amount to simple substitution of one known element for another to obtain predictable results, i.e. an angled slot providing an ergonomic insertion angle for the user based on the relative position to the probe holder.

Claims 8-9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nukaya  in view of Bidwell et al. (US 5673696 A; hereinafter “Bidwell”).
With regards to Claims 8 along with 9 & 15 along with 16 (mutatis mutandis), while Nukaya teaches of a notched opening (see annotated Nukaya FIG. 8), it appears that Nukaya may be silent to a generally L-shaped notched opening that extends between the cable guide and the slot.

    PNG
    media_image6.png
    534
    497
    media_image6.png
    Greyscale

However, Bidwell teaches of an ultrasound probe holder (132; see annotated Bidwell FIG. 7) having a probe holder apparatus (70; see annotated Bidwell FIG. 7); a cable guide (see annotated Bidwell FIG. 7); slot (76; see annotated Bidwell FIG. 7); and multiple tiers (see annotated Bidwell FIG. 7). In particular, Bidwell teaches of a generally L-shaped notched opening that extends between the cable guide and the slot (see annotated Bidwell FIG. 7; furthermore, Bidwell teaches that the groove 142 defines a wall 144 that is “generally L-shaped”; see Bidwell col. 5, lines 15-26).

    PNG
    media_image7.png
    648
    728
    media_image7.png
    Greyscale

Nukaya and Bidwell are both considered to be analogous to the claimed invention because they are in the same field of ultrasound probe holders. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nukaya to incorporate the teachings of Bidwell to provide a generally L-shaped notch that extends between the cable guide and the slot. Doing so would amount to simple substitution of one known element for another to obtain predictable results, i.e. providing the cable guide on an inner peripheral  surface rather than an outer peripheral surface as taught by Nukaya would improve ergonomics as the user would no longer have to remove the probe from the holder to hang it, it would improve manufacturability because the cable receiver 14 would be disposed on the inner peripheral surface which would reduce manufacturing complexity vs. having it disposed on the outer peripheral surface (e.g. during injection molding), and it would improve reliability because an interior defined notched will not detach by accident or improper use.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nally et al. (US D901019 S) – contoured ultrasound probe holders;
Romano et al. (US PGPUB 20140259604 A1) – multi-tiered probe holder;
Sokulin et al. (US PGPUB 20080255455 A1) – probe holder with cable guide; and
Kirkhat et al. (US 5615678) – ultrasound probe holder with probe switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S.J./Examiner, Art Unit 3793                                                                                                                                                                                                        

/YI-SHAN YANG/Acting SPE, Art Unit 3793